[Cite as State ex rel. Ullmann v. Husted, 2015-Ohio-3120.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio ex rel. Victoria E. Ullmann,             :

                 Relator,                              :

v.                                                     :              No. 14AP-863

Jon Husted, Secretary of State                         :           (REGULAR CALENDAR)
of Ohio, et al.,
                                                       :
                 Respondents.
                                                       :



                                            D E C I S I O N

                                      Rendered on August 4, 2015



                 Victoria E. Ullmann, pro se.

                 Michael DeWine, Attorney General, Ryan L. Richardson and
                 Tiffany L. Carwile, for the State Office respondents.

                 Organ Cole LLP and Douglas R. Cole, Squire Patton Boggs
                 LLP and Aneca E. Lasley, for the JobsOhio respondents.

                    ON OBJECTIONS TO THE MAGISTRATE'S DECISION
HORTON, J.
        {¶ 1} Relator, Victoria E. Ullmann, commenced this original action in mandamus
seeking an order declaring R.C. 187.01 et seq. and R.C. 4313.01 et seq., the JobsOhio Act,
unconstitutional in its entirety and void ab initio, and compelling respondents Jon
Husted, secretary of State of Ohio, Michael DeWine, attorney general of the State of Ohio,
John Kasich, governor of the State of Ohio (collectively the "state respondents"),
JobsOhio, John Minor, president and CEO of JobsOhio, and the JobsOhio Beverage
System (collectively the "JobsOhio respondents") to cancel JobsOhio's corporate
No. 14AP-863                                                                               2


documents, to dissolve JobsOhio and the JobsOhio Beverage System, to transfer all
property belonging to the state back to its possession, to audit all the assets of JobsOhio
and JobsOhio Beverage System, and to order Michael DeWine to appoint relator as
special counsel in order to pay her attorney fees or alternatively, to appoint her as special
counsel to proceed against JobsOhio in quo warranto.
       {¶ 2} Under Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals, we
referred this matter to a magistrate, who issued a decision, which is appended hereto.
       {¶ 3} As discussed in the magistrate's decision, the respondents filed motions to
dismiss challenging subject-matter jurisdiction, standing, and failure to state a claim
under Civ.R. 12(B)(1) and (6). Respondents argued that the complaint in mandamus was
merely a disguised action for a declaratory judgment that the JobsOhio statutes are
unconstitutional and a request for a prohibitory injunction barring the respondents from
continuing to apply the JobsOhio statutes as if they were good law. Respondents also
argued that relator lacked standing to bring this action, both under the doctrine of public
right standing and under traditional personal standing.
       {¶ 4} The magistrate determined that "it is clear beyond doubt" that relator
lacked standing, and therefore found the jurisdictional issue to be moot.          He then
recommended that this court grant the respondents' motions to dismiss.
       {¶ 5} Relator has filed objections to the magistrate's decision.
       {¶ 6} Relator objects to the magistrate's decision to base dismissal on lack of
standing rather than first addressing the subject-matter jurisdiction of this court over the
action in mandamus.
       {¶ 7} The standard of review for a dismissal, pursuant to Civ.R. 12(B)(1), is
whether any cause of action cognizable by the forum has been raised in the complaint.
State ex rel. Bush v. Spurlock, 42 Ohio St.3d 77, 80 (1989). In reviewing a motion to
dismiss a mandamus action for failure to state a claim upon which relief can be granted, it
must appear beyond doubt that the relator can prove no set of facts warranting the
requested writ. State ex rel. Russell v. Thornton, 111 Ohio St.3d 409, 2006-Ohio-5858,
¶ 9. We must consider and accept all factual allegations in the complaint as true and
afford all reasonable inferences in the nonmoving party's favor. Id.
No. 14AP-863                                                                                3


       {¶ 8} Here, relator alleges the JobsOhio statutes are manifestly unconstitutional
and requests this court to so conclude and declare the statutes unconstitutional in their
entirety and void ab initio. (Amended Complaint, ¶ 2, 50.) Assuming for purposes of
deciding the motion to dismiss, that this allegation is true, she requests this court to order
the respondents to discontinue JobsOhio's existence as a state created and state certified
corporation. (Amended Complaint, ¶ 5, 50.)
       {¶ 9} If the allegations of the complaint in mandamus indicate the real object
sought is a declaratory judgment, the complaint does not state a viable claim in
mandamus and must be dismissed for lack of jurisdiction. State ex rel. JobsOhio v.
Goodman, 133 Ohio St.3d 297, 2012-Ohio-4425, ¶ 14.
       {¶ 10} However, if a declaratory judgment would not be a complete remedy unless
coupled with extraordinary ancillary relief in the nature of a mandatory injunction, the
availability of declaratory judgment does not preclude a writ of mandamus. State ex rel.
Ohio Gen. Assembly v. Brunner, 114 Ohio St.3d 386, 2007-Ohio-3780, ¶ 25. In Brunner,
members of the Ohio General Assembly brought an action in mandamus to compel the
newly elected secretary of state to treat a bill as a duly enacted law even though the bill
had not been signed by the previous governor before he left office, and the newly elected
governor had attempted to veto the bill.         The Supreme Court of Ohio ruled in a
declaratory judgment that the bill was a valid law and would not be a complete remedy
without a mandatory injunction compelling the secretary of state to treat the particular
bill as a duly enacted law. Id.
       {¶ 11} The magistrate cited the syllabus in State ex rel. Fenske v. McGovern, 11
Ohio St.3d 129 (1984), for the same proposition that the extraordinary remedy of a
mandatory injunction is not a plain and adequate remedy in the ordinary course of law
precluding exercise of the original jurisdiction in mandamus conferred upon a court of
appeals by the Ohio Constitution, Article IV, Section 3.
       {¶ 12} Accepting all factual allegations in the complaint as true and affording all
reasonable inferences in relator's favor, a declaratory judgment that the JobsOhio statutes
are unconstitutional would not be complete without a mandatory injunction ordering the
state respondents to take affirmative action to dissolve a corporation created in violation
of the Ohio Constitution. Because relator's mandamus action seeks a specific order
No. 14AP-863                                                                                4


directing state actors to perform certain legal duties, this court has subject-matter
jurisdiction. Therefore, we conclude that relator has brought a claim in mandamus and
not a disguised motion for declaratory judgment. Since this court has original jurisdiction
over actions in mandamus, we shall proceed to review the objections to the magistrate's
determination that relator lacks standing.
       {¶ 13} Relator contends that she has both personal standing and public interest
standing to require the attorney general to proceed in quo warranto against JobsOhio as
an illegal corporation. She claims that she has standing because the assistant attorneys
general have received hundreds of pages of documents signed by her in previous litigation
that state that JobsOhio and the JobsOhio Beverage System are void. She further claims
that she has standing "by virtue of asking" for the attorney general to proceed in quo
warranto.
       {¶ 14} "Standing is a preliminary inquiry that must be made before a court may
consider the merits of a legal claim." Kincaid v. Erie Ins. Co., 128 Ohio St.3d 322, 2010-
Ohio-6036, ¶ 9. Standing is a jurisdictional requirement; a party's lack of standing
vitiates the party's ability to invoke the jurisdiction of a court – even a court of competent
subject-mater jurisdiction – over a party's attempted action. Bank of America, N.A., v.
Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, ¶ 22.
       {¶ 15} Relator contends the magistrate misinterpreted ProgressOhio.org, Inc. v.
JobsOhio, 139 Ohio St.3d 520, 2014-Ohio-2382, ¶ 10-12, because the Supreme Court of
Ohio's statement that the constitutionality of the JobsOhio legislation did not rise to the
rare and extraordinary level required for public right standing was merely dicta. We
disagree.
       {¶ 16} At an earlier stage in the proceedings, the appellants had argued the matter
was one of great public interest and importance because of media attention to the
privatization of governmental functions, the historic importance of issues of public debt
and the relationship of corporations to public expenditures, and the alleged lack of
accountability and commingling of public and private funds. ProgressOhio.org, Inc. v.
JobsOhio, 10th Dist. No. 11AP-1136, 2012-Ohio-2655, ¶ 30.            A panel of this court
concluded that these concerns were not enough to confer public interest standing on the
appellants. Id. at ¶ 31. A majority of the Supreme Court of Ohio agreed, stating that
No. 14AP-863                                                                              5


appellants made little effort to present a rare and extraordinary public issue other than to
assert that citizens should be able to challenge alleged constitutional violations.
ProgressOhio.org, Inc. v. JobsOhio, 139 Ohio St.3d 520, 2014-Ohio-2382, ¶ 12.
       {¶ 17} Relator has not alleged anything in this new action different from the earlier
action to show that she has standing under the public right doctrine.
       {¶ 18} Following an independent review of this matter, we find that relator has
brought an action in mandamus and that this court has subject-matter jurisdiction over
the action. We further find that the magistrate has appropriately determined that relator
lacks standing to pursue this action. Therefore, with the additional determination that
this court has subject-matter jurisdiction over relator's action in mandamus, we adopt the
magistrate's decision as our own, and dismiss the complaint in mandamus. Any pending
motions such as relator's March 25, 2015 motion for partial summary judgment, are
rendered as moot.
                                                 Writ of mandamus dismissed; motion for
                                               partial summary judgment rendered moot.


                          BROWN, P.J. and KLATT, J., concur.
                                 _________________
No. 14AP-863                                                                             6


                                      APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

State of Ohio ex rel. Victoria E. Ullmann,   :

              Relator,                       :

v.                                           :                    No. 14AP-863

Jon Husted, Secretary of State               :                (REGULAR CALENDAR)
of Ohio, et al.,
                                             :
              Respondents.
                                             :



                         MAGISTRATE'S DECISION

                              Rendered on February 12, 2015



              Victoria E. Ullmann, pro se.

              Michael DeWine, Attorney General, Ryan L. Richardson and
              Tiffany L. Carwile, for the State Office respondents.

              Organ Cole LLP and Douglas R. Cole, Squire Patton Boggs
              LLP and Aneca E. Lasley, for the JobsOhio respondents.


                                IN MANDAMUS
                      ON RESPONDENTS' MOTIONS TO DISMISS

       {¶ 19} In this original action, relator, Victoria E. Ullmann, requests a writ of
mandamus declaring null and void R.C. 187.01 et seq. and R.C. 4313.01 et seq. ("the
JobsOhio statutes") on grounds that the statutes contravene the Ohio Constitution, Article
XIII, Sections 1 and 2. Relator also requests that the writ order respondents, Secretary of
State Jon Husted ("Husted"), Ohio Attorney General Michael DeWine ("DeWine"),
No. 14AP-863                                                                           7


Auditor of State David Yost ("Yost"), and Governor John Kasich ("Kasich") (collectively,
"the state office respondents") to each take affirmative action to dissolve JobsOhio and
the JobsOhio Beverage System. According to relator's amended complaint, respondents
JobsOhio, JobsOhio Beverage System, and John Minor (collectively, "the JobsOhio
respondents") are added as "necessary parties."
               The JobsOhio Statutes and the Ohio Constitution
      {¶ 20} In February 2011, the General Assembly initially enacted R.C. 187.01 et seq.
R.C. 187.01 provides:
             The governor is hereby authorized to form a nonprofit
             corporation, to be named "JobsOhio," with the purposes of
             promoting economic development, job creation, job
             retention, job training, and the recruitment of business to
             this state. Except as otherwise provided in this chapter, the
             corporation shall be organized and operated in accordance
             with Chapter 1702. of the Revised Code. The governor shall
             sign and file articles of incorporation for the corporation
             with the secretary of state.

      {¶ 21} R.C. 187.03(A) provides:

             JobsOhio may perform such functions as permitted and shall
             perform such duties as prescribed by law and as set forth in
             any contract entered into under section 187.04 of the
             Revised Code, but shall not be considered a state or public
             department, agency, office, body, institution, or
             instrumentality for purposes of section 1.60 or Chapter 102.,
             121., 125., or 149. of the Revised Code.

      {¶ 22} In September 2011, the General Assembly enacted R.C. 4313.01 et seq.
      {¶ 23} R.C. 4313.01 provides the following definitions:
             (A) "Enterprise acquisition project" means, as applicable, all
             or any portion of the capital or other assets of the spirituous
             liquor distribution and merchandising operations of the
             division of liquor control * * *

             (E) "Transfer agreement" means the agreement entered into
             between the state and JobsOhio providing for the transfer of
             the enterprise acquisition project pursuant to section
             4313.02 of the Revised Code and any amendments or
             supplements thereto.
No. 14AP-863                                                                              8


       {¶ 24} R.C. 4313.02 provides:

               (A) The state may transfer to JobsOhio, and JobsOhio may
               accept the transfer of, all or a portion of the enterprise
               acquisition project for a transfer price payable by JobsOhio
               to the state.

       {¶ 25} Ohio Constitution, Article XIII, Section 1 provides:

               The general assembly shall pass no special act conferring
               corporate powers.

       {¶ 26} Ohio Constitution, Article XIII, Section 2 provides:

               Corporations may be formed under general laws; but all such
               laws may, from time to time, be altered or repealed.

                                     Related Litigation
       {¶ 27} In ProgressOhio.org, Inc. v. JobsOhio, 139 Ohio St.3d 520, 2014-Ohio-
2382, the Supreme Court of Ohio determined that the appellants did not have traditional
standing or public-right doctrine standing to bring the action they had filed in the
Franklin County Court of Common Pleas ("common pleas court" or "trial court") seeking
declaratory and injunctive relief.
       {¶ 28} In the common pleas court action, the plaintiffs were ProgressOhio.org, Inc.
("ProgressOhio"), Michael J. Skindell, a member of the Ohio Senate, and Dennis E.
Murray, Jr., a former member of the Ohio House of Representatives. In the ProgessOhio
case, the Supreme Court of Ohio states that ProgressOhio is an entity organized under 26
U.S.C. 501(c)(4) and that "[i]t was 'created to provide a progressive voice for Ohio
citizens[,] * * * to inform and educate the public about progressive ideals, values and
politics [and] to ensure that the government follows the dictates of the U.S. and Ohio
Constitutions.' " Id. at ¶ 3.
       {¶ 29} In the common pleas court action, plaintiffs, ProgressOhio, Skindell, and
Murray, sought declaratory and injunctive relief challenging the constitutionality of the
JobsOhio statutes, much like the constitutional challenge being put forth here. The trial
court dismissed the case finding that the plaintiffs lacked standing to sue. On appeal here,
this court agreed. ProgressOhio.org, Inc. v. JobsOhio, 10th Dist. No. 11AP-1136, 2012-
No. 14AP-863                                                                         9


Ohio-2655. Thereafter, the Supreme Court of Ohio took a discretionary appeal and
affirmed the judgment of this court. In ProgressOhio, the Supreme Court had occasion to
succinctly summarize the law of traditional standing and the law of standing under the
public-right doctrine set forth in State ex rel. Ohio Academy of Trial Lawyers v.
Sheward, 86 Ohio St.3d 451 (1999).      The court explained why the plaintiffs lacked
standing to sue:
             "Before an Ohio court can consider the merits of a legal
             claim, the person or entity seeking relief must establish
             standing to sue." Ohio Pyro, Inc. v. Ohio Dept. of Commerce,
             Div. of State Fire Marshal, 115 Ohio St.3d 375, 2007-Ohio-
             5024, 875 N.E.2d 550, ¶ 27. Traditional standing principles
             require litigants to show, at a minimum, that they have
             suffered "(1) an injury that is (2) fairly traceable to the
             defendant's allegedly unlawful conduct, and (3) likely to be
             redressed by the requested relief." Moore v. Middletown, 133
             Ohio St.3d 55, 2012-Ohio-3897, 975 N.E.2d 977, ¶ 22.
             Standing does not depend on the merits of the plaintiff's
             claim. Id. at ¶ 23. Rather, standing depends on whether the
             plaintiffs have alleged such a personal stake in the outcome
             of the controversy that they are entitled to have a court hear
             their case. Clifton v. Blanchester, 131 Ohio St.3d 287, 2012-
             Ohio-780, 964 N.E.2d 414, ¶ 15; State ex rel. Dallman v.
             Franklin Cty. Court of Common Pleas, 35 Ohio St.2d 176,
             178–179, 298 N.E.2d 515 (1973).

             Appellants concede that they have no personal stake in the
             outcome of this litigation. Consequently, they are admittedly
             unable to meet the requirements to establish traditional
             standing. * * *

             I. The Public–Right Doctrine

             First, appellants claim that they have standing under the
             public-right doctrine outlined in Sheward, 86 Ohio St.3d
             451, 715 N.E.2d 1062. The public-right doctrine represents
             "an exception to the personal-injury requirement of
             standing." Id. at 503, 715 N.E.2d 1062. The doctrine provides
             that "when the issues sought to be litigated are of great
             importance and interest to the public, they may be resolved
             in a form of action that involves no rights or obligations
             peculiar to named parties." Id. at 471, 715 N.E.2d 1062. To
             succeed in bringing a public-right case, a litigant must allege
             "rare and extraordinary" issues that threaten serious public
No. 14AP-863                                                                 10


          injury. (Emphasis deleted.) Id. at 504, 715 N.E.2d 1062. Not
          all allegedly illegal or unconstitutional government actions
          rise to this level of importance. Id. at 503, 715 N.E.2d 1062.

          Appellants do not have standing under the public-right
          doctrine. As Sheward makes clear, the public-right doctrine
          applies only to original actions in mandamus and/or
          prohibition. Id. at paragraph one of the syllabus ("Where the
          object of an action in mandamus and/or prohibition is to
          procure the enforcement or protection of a public right, the
          relator need not show any legal or special individual interest
          in the result * * * " [emphasis added] ). It does not apply to
          declaratory-judgment actions filed in common pleas courts,
          and we have never used the doctrine in such a case.

          Nor could we. The Ohio Constitution expressly requires
          standing for cases filed in common pleas courts. Article IV,
          Section 4(B) provides that the courts of common pleas "shall
          have such original jurisdiction over all justiciable matters."
          (Emphasis added.) A matter is justiciable only if the
          complaining party has standing to sue. Fed. Home Loan
          Mtge. Corp. v. Schwartzwald, 134 Ohio St.3d 13, 2012-Ohio-
          5017, 979 N.E.2d 1214, ¶ 41 ("It is fundamental that a party
          commencing litigation must have standing to sue in order to
          present a justiciable controversy"). Indeed, for a cause to be
          justiciable, it must present issues that have a "direct and
          immediate" impact on the plaintiffs. Burger Brewing Co. v.
          Liquor Control Comm., Dept. of Liquor Control, 34 Ohio
          St.2d 93, 97–98, 296 N.E.2d 261 (1973). Thus, if a common
          pleas court proceeds in an action in which the plaintiff lacks
          standing, the court violates Article IV of the Ohio
          Constitution. Article IV requires justiciability, and
          justiciability requires standing. These constitutional
          requirements cannot be bent to accommodate Sheward.

          Even assuming that Sheward could apply to common-pleas
          actions, it would not apply in this case. Appellants make little
          effort to present a rare and extraordinary public issue.
          Instead, they assert that citizens should be able to challenge
          any alleged constitutional violations, regardless of rarity or
          magnitude. Appellants' position is incompatible with
          Sheward, which clearly states that not all allegations of
          constitutional harm warrant an exception to the personal-
          stake requirement of standing. 86 Ohio St.3d at 503, 715
          N.E.2d 1062; see also State ex rel. Leslie v. Ohio Hous. Fin.
          Agency, 105 Ohio St.3d 261, 2005-Ohio-1508, 824 N.E.2d
No. 14AP-863                                                                             11


              990, quoting Sheward at 504, 715 N.E.2d 1062
              (constitutional challenge to state spending measures was
              "not a 'rare and extraordinary case' warranting invocation of
              the public-right exception to the personal-stake requirement
              of standing"). Thus, another reason that appellants' Sheward
              argument fails is that they do not show the type of rare and
              extraordinary public-interest issue required by Sheward.
              Accordingly, we find that appellants cannot establish
              standing under the public-right doctrine.

ProgressOhio at ¶ 7-12.
                              The Amended Complaint
       {¶ 30} Relator begins her amended complaint by alleging that the JobsOhio
statutes contravene Ohio Constitution, Article XIII, Sections 1 and 2. If this court were to
determine that the JobsOhio statutes are unconstitutional, allegedly, certain duties would
then befall each of the state office respondents. Under that scenario, Husted would have
"the duty to invalidate JobsOhio's incorporation as void ab initio * * *." (Emphasis sic.)
(Amended Complaint, 9.)
       {¶ 31} Under that scenario, allegedly, Kasich would have "the duty to accept and
reallocate [JobsOhio] assets to the Department of Commerce, the Development Services
Agency or other appropriate state department." (Amended Complaint, 10-11.)
       {¶ 32} Under that scenario, allegedly, DeWine would have "a duty to institute an
equitable action in some form which is appropriate to dissolve the entity." (Amended
Complaint, 11.)
       {¶ 33} Allegedly, DeWine would have the duty to appoint "independent special
counsel to determine whether a quo warranto or other action should be filed against
JobsOhio and the JobsOhio Beverage System and to prosecute that action." (Amended
Complaint, 12.) Relator suggests that she should be appointed special counsel by DeWine
because "[s]he has more experience relevant to this situation than anyone in the state."
(Amended Complaint, 12.)
       {¶ 34} Allegedly, Yost would have the duty to audit JobsOhio.
       {¶ 35} Based on the alleged duties that would befall each of the state office
respondents, relator demands that Husted be ordered to cancel the JobsOhio articles of
incorporation. Relator demands that Kasich be ordered "to undertake all actions that are
No. 14AP-863                                                                               12


necessary and proper to dissolve JobsOhio and the JobsOhio Beverage System as a [sic]
corporate entities in Ohio and to transfer all property belonging to the state back to its
possession." (Amended Complaint, 13-14.)
       {¶ 36} Relator demands that Yost be ordered to audit JobsOhio.
       {¶ 37} With respect to DeWine, relator demands that this court order him "to
appoint her retroactively as special counsel in order to pay her attorney fees for this action
including the research necessary to prepare this filing." (Amended Complaint, 14.)
       {¶ 38} In apparent anticipation of the issue before this court, relator's amended
complaint devotes much time to standing:
              [Sixteen] Relator has standing as a citizen, taxpayer,
              business owner, business consultant, and elector of the state
              of Ohio. * * *

              [Eighteen] Further, as an elector, relator has standing to
              challenge JobsOhio because its existence so violates the Ohio
              Constitution that it constitutes a defacto repeal of Ohio
              Const. 13.01 and 13.02. The electors of Ohio are entitled to
              vote on any change in the Constitution and relator has been
              denied that right. * * *

              [Nineteen] JobsOhio and the JobsOhio Beverage System are
              funded by the profits of the state of Ohio's wholesale liquor
              business and any citizen who purchases spirituous liquor in
              the state is forced to support JobsOhio or travel out of state
              to make the purchase. Relator has purchased spirituous
              liquor at a state operated liquor store in the past 30 days and
              has therefore paid into the fund that supports JobsOhio. * * *

              [Twenty] Relator also has a personal stake in this litigation
              because she is working with a new international publishing
              company called Frost Publishing. She is development and
              submissions director for Frost Media Group, an affiliate of
              Frost Publishing. This is a currently unincorporated group of
              companies, headquartered in Canada, but with contractors
              and one owner in Ohio. Canada has economic development
              assistance for new companies.

              [Twenty-one] Part of her role is to determine whether it is
              beneficial to the company to incorporate the media group in
              Ohio. Ullmann has an interest in ensuring that if the
              company locates any affiliate in Ohio that all corporations
No. 14AP-863                                                                        13


             and other business entities are governed according to law
             and treated equally under the law in accordance with Ohio
             Con. 13.01 and 13.02.

             [Twenty-two] This concern also carries over into her law
             practice where she from time to time represents small
             businesses and her solo practice is also an Ohio business.
             She also owns the domain name statehousewatch.org but has
             been reluctant to incorporate it as a nonprofit public interest
             entity since nonprofit entities are treated arbitrarily in the
             state.

             [Twenty-three] Ullmann, along with Dennis Murray and
             Michael Skindell, have a vested interest [in] this action as an
             [sic] attorneys that worked most diligently and pro bono,
             since 2011 to obtain a determination of JobsOhio's
             constitutionality. They have been forced into this position
             since Attorney General Michael DeWine has failed to appoint
             special counsel to determine whether the attorney general's
             office has the duty to file an action in quo warranto or some
             other action to dissolve JobsOhio or the JobsOhio Beverage
             System.

             [Twenty-four] Attorneys for JobsOhio/JobsOhio Beverage
             System and for the state of Ohio have done everything they
             possibly can to prevent this determination to allow a void
             entity to continue to operate. They have all been paid from
             the public coffers to do so.

             [Twenty-five] Relator has standing as she is requesting that
             the court order the attorney general appoint her as special
             counsel to determine how to judicially dissolve JobsOhio.

(Emphasis sic.) (Amended Complaint, 5-7.)
                                 Procedural History
      {¶ 39} On December 22, 2014, relator moved to amend her complaint. Her motion
was granted by the magistrate.
      {¶ 40} On January 5, 2015, the JobsOhio respondents moved for dismissal of the
amended complaint.
      {¶ 41} On January 6, 2015, the state office respondents filed a document that the
magistrate shall treat as a motion to dismiss the amended complaint.
No. 14AP-863                                                                           14


       {¶ 42} On January 23, 2015, relator filed her memorandum contra the motions to
dismiss her amended complaint. Earlier, on December 12, 2014, relator filed a
memorandum contra the motions to dismiss regarding her initial complaint.
       {¶ 43} On February 2, 2015, the JobsOhio respondents and the state office
respondents each filed a reply in support of their motions to dismiss the amended
complaint.
       {¶ 44} Thus, respondents' motions to dismiss the amended complaint are now
before the magistrate for his written determination.
                                         Analysis
       {¶ 45} It is clear beyond doubt that relator does not have standing to bring this
action irrespective of whether this court has jurisdiction over her complaint.
                                 Public-right Standing
       {¶ 46} In the ProgressOhio case, as earlier noted, the Supreme Court of Ohio
succinctly set forth the law regarding the public-right doctrine.       It held, in a case
dramatically similar to this one, that the ProgressOhio plaintiffs did not have standing
under the public-right doctrine as set forth in Sheward.
       {¶ 47} While relator was not a plaintiff in the ProgressOhio case, the decision of
the Supreme Court on the public-right standing issue is compelling here. In fact, relator
makes no real effort to distinguish the instant case from the ProgressOhio case as to the
public-right standing issue. Accordingly, the magistrate is compelled to conclude that
relator does not have public-right standing in the instant case.
                                 Traditional Standing
       {¶ 48} In her amended complaint, relator alleges, as earlier noted, that she "has
standing as a citizen, taxpayer, business owner, business consultant, and elector of the
state of Ohio. She further has standing as an individual who has purchased spirits from
an Ohio State Liquor Store * * *." (Amended Complaint, 5.)
       {¶ 49} In Cuyahoga Cty. Bd. of Comm. v. State, 112 Ohio St.3d 59, 2006-Ohio-
6499, quoting from Sheward the Supreme Court of Ohio states:
              In Ohio, it is well established that standing to attack the
              constitutionality of a legislative enactment exists only where
              a litigant "has suffered or is threatened with direct and
              concrete injury in a manner or degree different from that
No. 14AP-863                                                                              15


              suffered by the public in general, that the law in question has
              caused the injury, and that the relief requested will redress
              the injury."

Cuyahoga Cty. at ¶ 22.
       {¶ 50} Moreover, to establish standing, the plaintiff may not rely upon an
" 'abstract or suspected' claim rather than an 'actual' or 'concrete' one." State ex rel. Am.
Subcontractors Assn., Inc. v. Ohio State Univ., 129 Ohio St.3d 111, 2011-Ohio-2881, ¶ 16.
See also State ex rel. Walgate v. Kasich, 10th Dist. No. 12AP-548, 2013-Ohio-946.
       {¶ 51} In the Walgate case, this court states:
              To the extent the complaint can be interpreted as an
              allegation that increasing the availability of gambling in Ohio
              may cause them injury, such injury is purely speculative and
              hypothetical and, thus, does not constitute actual or concrete
              injury to justify a finding of standing. Wurdlow v. Turvy,
              2012-Ohio-4378, 977 N.E.2d 708, ¶ 15, citing [Tiemann v.
              Univ. of Cincinnati, 127 Ohio App.3d 312, 325, 712 N.E.2d
              1258 (10th Dist.1998)] (a bare allegation that a plaintiff fears
              some injury will or may occur is insufficient to confer
              standing).

(Emphasis sic.) Id. at ¶ 16.
       {¶ 52} According to relator, she has been denied her right to vote on changes to the
Ohio Constitution.    This is so because, allegedly, JobsOhio's existence constitutes a
"defacto repeal" of the two provisions of the Ohio Constitution. (Amended Complaint, 6.)
As the JobsOhio respondents incisively observe "this argument places her squarely in the
same posture as every other person entitled to vote in this State." (Emphasis sic.)
(JobsOhio's Motion to Dismiss Amended Complaint, 36.)
       {¶ 53} As to her claim that she has "standing" as a "business owner" and as a
"business consultant," the JobsOhio respondents again incisively observe:
              [B]y claiming that she is involved in businesses that are
              considering incorporating in Ohio * * *, Ms. Ullmann does
              nothing to distinguish herself from any other potential
              businessperson [sic]. She does not allege that she or any of
              those businesses have actually been injured by the JobsOhio
              statutes—rather, she simply fears that 'if the company locates
              any affiliate in Ohio,' it might be treated unequally or
No. 14AP-863                                                                             16


               arbitrarily. * * * Such remote and contingent allegations of
               harm do not establish an injury sufficient to confer standing.

(JobsOhio's Motion to Dismiss Amended Complaint, 36-37.)
       {¶ 54} Clearly, relator has no standing as a consequence of her being a "business
owner" or "business consultant" as she alleges in her amended complaint. (Amended
Complaint, 5.)
       {¶ 55} As to relator's claim to taxpayer standing, this court's decision in Brown v.
Columbus City School Bd. of Edn., 10th Dist. No. 08AP-1067, 2009-Ohio-3230, is
instructive. In Brown, the appellants brought a declaratory judgment action in the
common pleas court challenging the constitutionality of the current system of school
funding in Ohio in which there exists disparities in per pupil education funding within a
school district.   The common pleas court dismissed the action on grounds that the
plaintiffs lacked standing. In affirming the judgment of the common pleas court, this
court explained:
               Appellants have no direct personal stake in the outcome of
               the controversy. Appellants have not suffered and are not
               threatened with any direct and concrete injury in a manner
               or degree different from that suffered by the public in
               general. Appellants alleged only that they were taxpayers in
               the city of Columbus. Appellants do not allege they are
               students in the Columbus City Schools system or are parents
               of students in the school system. If the merits of their action
               were to be unsuccessful, they could show no personal harm
               or damage that would result as separate from any harm
               suffered by the general taxpaying public. In other words, if
               the present system of allocating funds between Columbus
               City Schools would remain as is, appellants would suffer no
               individual injury.

Id. at ¶ 13.
       {¶ 56} Clearly, relator's claim to standing on grounds that she is a taxpayer must be
rejected.
       {¶ 57} Relator further claims standing on grounds that she purchased spirituous
liquor at a state operated liquor store and, thus, paid money into the fund that supports
JobsOhio.
No. 14AP-863                                                                                 17


          {¶ 58} When a taxpayer has contributed to a special fund, the taxpayer must
separately demonstrate a "special interest" in that fund beyond merely contributing to it
in order to show standing. Walgate at ¶ 20.
          {¶ 59} Here, relator does not allege a "special interest" in the fund that she
allegedly paid into when she purchased spirituous liquor. Accordingly, relator's purchase
of spirituous liquor does not confer standing on her.
          {¶ 60} Finally, relator claims standing "as she is requesting the court order the
attorney general appoint her as special counsel to determine how to judicially dissolve
JobsOhio." (Amended Complaint, 7.)
          {¶ 61} Again, as the Supreme Court of Ohio indicated in Cuyahoga Cty., standing
to attack the constitutionality of a legislative enactment can exist only where a litigant has
suffered or is threatened with direct and concrete injury. The attorney general has no
obligation to appoint relator as special counsel. Accordingly, there can be no injury by
virtue of the attorney general's refusal or failure to appoint relator as special counsel.
          {¶ 62} Clearly, relator does not have standing based upon the attorney general's
failure to appoint her as special counsel.
                                        Jurisdiction
          {¶ 63} Citing State ex rel. United Auto., Aerospace & Agricultural Implement
Workers of Am. v. Bur. of Workers' Comp., 108 Ohio St.3d 432, 2006-Ohio-1327,
respondents argue that this mandamus action is in actuality a disguised action for
declaratory judgment and prohibitory injunction and, thus, this court lacks jurisdiction.
          {¶ 64} In State ex rel. Fenske v. McGovern, 11 Ohio St.3d 129 (1984), the syllabus
states:
                1. The extraordinary remedy of mandatory injunction in the
                court of common pleas is not a plain and adequate remedy in
                the ordinary course of law precluding exercise of the original
                jurisdiction in mandamus conferred upon a court of appeals
                by Section 3, Article IV of the Ohio Constitution. (Paragraph
                six of the syllabus of State, ex rel. Pressley, v. Indus. Comm.,
                11 Ohio St.2d 141 [40 O.O.2d 141], approved and followed.)

                2. The availability of an action for declaratory judgment does
                not bar the issuance of a writ of mandamus if the relator
                demonstrates a clear legal right thereto, although the
No. 14AP-863                                                                                  18


              availability of declaratory judgment may be considered by
              the court as an element in exercising its discretion whether a
              writ should issue. However, where declaratory judgment
              would not be a complete remedy unless coupled with
              ancillary relief in the nature of mandatory injunction, the
              availability of declaratory injunction is not an appropriate
              basis to deny a writ to which the relator is otherwise entitled.

       {¶ 65} There is no question here that relator seeks a declaration that the JobsOhio
statutes contravene the Ohio Constitution. Apparently, relator's amended complaint is
constructed to show that her action would require a mandatory injunction if filed in
common pleas court as a declaratory judgment action. That is, prohibitory injunction
would not provide sufficient relief in the common pleas court.
       {¶ 66} Here, respondents argue that the amended complaint is artfully "couched in
terms of compelling affirmative duties" in order to disguise the true nature of the action
that actually seeks prohibitory injunction. United Auto. at ¶ 42. That is, according to
respondents, relator is actually seeking a declaration that the JobsOhio statutes are
unconstitutional and an injunction prohibiting respondents from continuing to treat the
JobsOhio statutes as good law.
       {¶ 67} In the magistrate's view, it is not necessary to resolve the jurisdictional issue
regarding whether the true object is either prohibitory injunction or mandatory
injunction. Relator's lack of standing to bring this action moots the jurisdictional issue.
       {¶ 68} Accordingly, for all the above reasons, it is the magistrate's decision that this
court grant the respondents' motions to dismiss.


                                                   /S/ MAGISTRATE
                                                   KENNETH W. MACKE

                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign
              as error on appeal the court's adoption of any factual finding
              or legal conclusion, whether or not specifically designated as
              a finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically
              objects to that factual finding or legal conclusion as required
              by Civ.R. 53(D)(3)(b).